Case 7:18-cv-09307-VB Document 169 Filed 09/24/20 Page 1 of 3

 

MEMORANDUM ENDORSEMENT

United States v. Marin et al., i wen UE sposasee
18 CV 9307 (VB) :

By letter dated September 24, 2020, Carla Marin and the Estate of Ana Beatriz Marin,
with the consent of the United States and the New York State Department of Taxation and
Finance (together with the estate defendants, the “settling parties”), request the Court continue
the stay in this matter until September 28, 2020, at 5:00 p.m., and adjourn to October 1, 2020, the
deadline for the settling parties to file a joint letter on the status of settlement. (Doc. #168).

The application is GRANTED. Accordingly, it is HEREBY ORDERED:
1, This matter is stayed until September 28, 2020, at 5:00 p.m.
2. By October 1, 2020, the settling parties shall file a joint letter notifying the Court

whether settlement has been effectuated in accordance with the terms of the June
2, 2020, Stipulation and Order of Settlement. (See Doc. #163).

 

3, The case management conference currently scheduled for October 2, 2020, at
11:00 a.m., is re-scheduled for October 14, 2020, at 11:00 a.m. Because of the
current public health emergency, the Court will conduct the conference by
telephone. At the time of the scheduled conference, counsel and any
unrepresented parties shall attend by calling the following number and entering
the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

The Clerk is instructed to terminate the letter-motion. (Doc. #168).

Chambers will mail a copy of this Order to defendant Carl F. Marin at his address on the
docket.

Dated: September 24, 2020
White Plains, NY

SO ORDERED;

Ms [fen

Vincent L. Briccetti
United States District Judge

 
Case 7:18-cv-09307-VB Document 169 Filed 09/24/20 Page 2 of 3
Case 7:18-cv-09307-VB Document 168 Filed 09/24/20 Page 1 of 2
KOSTELANETZ & FINK, LLP

7 WORLD TRADE CENTER, 34™ FLOOR
NEw York, NEW YORK 10007

WASHINGTON, DC Office —
601 New Jersey AVENUE, NW, Suite 620 TEL: (212) 808-8100
Wasuinaton, DC 20001 FAX: (212) 808-8108

—_ www.kflaw.com
TEL: (202) 875-8000

Fax: (202) 844-3500
September 24, 2020

Via ECF

Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas Street, Room 630
White Plains, New York 10601

Re: United States of America v. Marin, et al. (SDNY 18-9307)

Dear Judge Briccetti:

We represent Carla Marin and the Estate of Ana Beatriz Marin (collectively the “Estate
Defendants”) in the above-referenced action. We write to respectfully request that the Court
continue the stay in this action through September 28, 2020, at 5:00 p.m. and that the Court also
adjourn the deadline for the filing of a joint status report from the settling parties from September
25, 2020 to October 1, 2020, The United States and the New York State Department of Taxation
and Finance have consented to this request.

In the joint letter motion submitted on September 10, 2020, the settling parties informed
the Court that while the Estate had paid the Settlement Amounts identified in the settlement
Stipulation and Order, the United States was not satisfied with the Estate’s federal income tax
filings, and intended to issue a notice of default to the Estate Defendants pursuant to the default
provisions in the settlement Stipulation and Order. The United States issued the notice of default
to the Estate Defendants later that evening.

In the joint letter motion, the Estate represented that it intended to file revised income tax
returns within the two-week default-cure period. The Estate is working diligently to complete the
revised tax returns, however, accumulating and organizing the information to complete the revised
returns has taken more time than originally anticipated. Accordingly, the United States has agreed
to extend the period for curing the Estate’s alleged default to Monday September 28, 2020 at 5:00
p.m., and to consent to extending the stay until the same time. The State of New York has also
consented to the Estate’s request to extend the deadline for filing revised New York income tax
returns to October 1, 2020.

While agreeing to the Estate’s request, the United States has requested that we include the
following information in this letter motion to extend the stay and adjourn the joint status report
deadline:
Case 7:18-cv-09307-VB Document 169 Filed 09/24/20 Page 3 of 3
Case 7:18-cv-09307-VB Document 168 Filed 09/24/20 Page 2 of 2

The United States agrees to extend the cure period until 5:00 p.m. on Monday, September
28, 2020, subject to the Estate Defendants’ agreement to become current with all federal
income tax filing obligations for tax years 2010 through 2019, and to provide valid tax
returns as required under paragraph 5 of the Stipulation and Order both via e-mail and by
certified mail by 5:00 p.m. on Monday, September 28, 2020. See Stipulation and Order {f
9, 10, and 21.

As stated in the government's Notice of Default served on the Estate Defendants on
September 10, 2020, after default by the Estate Defendants, and once the stay of the
Federal Judgment (as defined in the Stipulation and Order) is no longer in effect, the
United States may continue to litigate its claims in this action as set forth in the Stipulation,
the full outstanding amount of the Federal Judgment shall be due and owing; and the
United States may file the Federal Judgment in any location and seek to enforce the
judgments, See Stipulation and Order §§ 9-13. If the Estate Defendants do not cure the
default in the time allowed, the United States intends to seek appropriate remedies
pursuant to the Stipulation and Order, the judgment, and any other applicable law.

Accordingly, the Estate Defendants respectfully request that the Court adjourn the deadline
for the joint status report to October 1, 2020 and extend the stay through September 28, 2020, at

5:00 p.m.

Respectfully,
)
eke prell Mele \

Stephen A, J osey
Megan L. Brackney
sjosey@kflaw.com

cc;
Counsel of Record (via ECF)
Carl Marin (via email)
